ORDER

PER CURIAM.
Defendant was convicted by a jury of felony driving while intoxicated, § 577.010 RSMo Cum.Supp.1982, for which he was sentenced to a term of five years. Defendant claims the instructions in the case, MAI-CR 3d 331.02 and 304.08, violate due process by confusing and misleading the jury and diminishing the State’s burden of proof. Defendant also asserts the trial court erred in failing to strike two jurors sua sponte for bias and prejudice. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the conviction pursuant to Rule 30.25(b).